[Cite as In re Application of Zimmerman, 134 Ohio St. 3d 268, 2012-Ohio-5644.]




                        IN RE APPLICATION OF ZIMMERMAN.
                     [Cite as In re Application of Zimmerman,
                       134 Ohio St. 3d 268, 2012-Ohio-5644.]
Attorneys—Character and fitness—Unresponsive bar-exam answers and mental-
        health issues require disapproval of application to take the bar exam—
        Applicant may apply to take the July 2014 bar exam.
     (No. 2012-0428—Submitted May 9, 2012—Decided December 5, 2012.)
           ON REPORT by the Board of Commissioners on Character and
                       Fitness of the Supreme Court, No. 518.
                               ____________________
        Per Curiam.
        {¶ 1} Brenda Michelle Zimmerman of Dayton, Ohio, is a 2011 graduate
of the University of Dayton School of Law and has applied as a candidate for
admission to the bar. On the recommendation of the admissions committee of the
Dayton Bar Association, the Board of Commissioners on Character and Fitness
approved Zimmerman’s character and fitness and permitted her to take the July
2011 bar exam.       Zimmerman did not pass the bar exam, and based on her
unresponsive answers to the bar-exam questions, the Board of Bar Examiners
expressed concern about her fitness to practice law.
        {¶ 2} The Board of Commissioners on Character and Fitness exercised
its power to sua sponte investigate Zimmerman’s character, fitness, and moral
qualifications. See Gov.Bar R. I(10)(B)(2)(e). Having reviewed Zimmerman’s
bar-exam answers and heard her testimony, a panel of the board recommended
that her character, fitness, and moral qualifications be disapproved, but that she be
permitted to reapply for the July 2013 bar exam. The panel would condition her
ability to reapply on her submission to a mental-health evaluation by a licensed
                             SUPREME COURT OF OHIO




psychiatrist or psychologist selected by the board, demonstration of a period of
sustained compliance with any treatment recommendations, submission of a new
application to register as a candidate for admission to the practice of law, and
completion of a new character and fitness examination, including a new National
Conference of Bar Examiners (“NCBE”) background investigation.
       {¶ 3} The     board    adopted   the   panel’s   findings   of   facts   and
recommendations.     We, in turn, adopt the board’s findings of fact and
recommendations, but will not permit Zimmerman to reapply until the July 2014
bar exam.
                         Summary of the Proceedings
       {¶ 4} Zimmerman did not pass the July 2011 bar exam because her
answers were not responsive to the questions. Instead of analyzing the fact
patterns presented in the exam, Zimmerman expounded upon God, her religion,
and her belief that the United States and the legal system have strayed from the
laws of God and defiled his name.
       {¶ 5} At the hearing, Zimmerman testified that she no longer wants to
practice law. She stated that law school had opened her eyes and made her realize
that law is not a good career choice for her. She indicated that she does not like
the way that the country is being run and expressed great displeasure with the
decision of the Supreme Court of the United States in Kelo v. New London, 545
U.S. 469, 125 S. Ct. 2655, 162 L. Ed. 2d 439 (2005), which allowed a city to take
private property by eminent domain for economic-development purposes.
       {¶ 6} Zimmerman testified that she is currently unemployed and has
approximately $223,000 in student loans that she cannot pay. She acknowledged
that she had spoken to the dean of her law school, who recommended that she
seek help from the Ohio Lawyers Assistance Program (“OLAP”), but she stated
that the thought of talking to someone at OLAP scared her. Her testimony was
rambling at times, touching on random issues like cloud seeding, biological-




                                        2
                               January Term, 2012




warfare testing that has been performed on this country’s military personnel, the
Bay of Pigs invasion, and the assassinations of John F. Kennedy, Robert
Kennedy, and Martin Luther King Jr.
       {¶ 7} When Zimmerman was asked whether she was, or had ever been,
on medication, she indicated that she does not take any medications. Though she
admitted that a counselor had once prescribed Paxil and Trazodone, she reported
that she did not like the medications and stopped taking them after one week
because “[n]o one needs a permanent smile on their face that hurts.” She did not
feel that a past counseling effort had been helpful, and she indicated that she has
deeply buried childhood trauma that should remain buried.
       {¶ 8} Zimmerman reported that she had never before answered exam
questions in the manner that she answered her bar-exam questions. She said that
either the night before or the morning of the exam, the signs were there and led
her to answer the questions in that manner and that this was the first time she had
“put God down on a piece of paper.” She reported that she prayed very hard and
tried to communicate with God and Jesus because she did not want to write these
answers and throw away the time and effort that she had put into law school, but
that the Lord forbade her to practice law.
       {¶ 9} The panel expressed sympathy for Zimmerman’s long-held desire
to practice law and the struggles that she endured to obtain her undergraduate,
master’s, and law degrees, but recognized that her mental-health issues and her
attitude are huge obstacles in her path.     Although it recommended that we
disapprove her pending application, it recognized that Zimmerman may one day
be able to demonstrate that she possesses the requisite character, fitness, and
moral qualifications to practice law. Therefore, it recommended that she be
permitted to reapply for the July 2013 or a later bar exam, provided that she
submit to a mental-health evaluation by a licensed psychiatrist or psychologist
selected by the board, demonstrate a period of sustained compliance with any




                                         3
                             SUPREME COURT OF OHIO




treatment recommendations, submit a new application to register as a candidate
for admission to the practice of law, and complete a new character and fitness
examination, including an NCBE background investigation.
                                    Disposition
       {¶ 10} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3).
       {¶ 11} Gov.Bar R. I(11)(D)(3) and (4) provide nonexhaustive lists of
factors that the admissions committee and the board must consider before making
a recommendation concerning an applicant’s character, fitness, and moral
qualifications. One of the factors to be considered is whether there is “[e]vidence
of mental or psychological disorder that in any way affects or, if untreated, could
affect the applicant’s ability to practice law in a competent and professional
manner.” Gov.Bar R. I(11)(D)(3)(e).
       {¶ 12} Zimmerman’s performance on the July 2011 bar exam and her
testimony at the panel hearing are evidence that a mental or psychological
disorder is present. Her inability to analyze and cogently address the bar-exam
questions to further her own career objectives raises serious issues about her
ability to analyze her clients’ problems, research the applicable law, and advocate
for her clients in a competent and professional manner. Therefore, we adopt the
board’s finding that Zimmerman has failed to prove that she currently possesses
the requisite character, fitness, and moral qualifications for admission to the
practice of law in Ohio as well as the recommendation that we disapprove her
pending application.
       {¶ 13} However, we believe that allowing Zimmerman to reapply for the
July 2013 bar exam will not allow her sufficient time to obtain a mental-health




                                          4
                               January Term, 2012




evaluation and demonstrate a period of sustained compliance with treatment
recommendations. We will, however, permit Zimmerman to reapply for the July
2014 bar examination.
       {¶ 14} Accordingly, we disapprove Zimmerman’s pending application
and will permit her to reapply for the July 2014 or a later bar exam, provided that
she submit to a mental-health evaluation by a licensed psychiatrist or psychologist
selected by the board, demonstrate a period of sustained compliance with any
treatment recommendations, submit a new application to register as a candidate
for admission to the practice of law, and complete a new character and fitness
examination, including an NCBE background investigation.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                ____________________
       Brenda Michelle Zimmerman, pro se.
       Faruki, Ireland & Cox, P.L.L., and James W. Pauley III, for the Dayton
Bar Association.
                             _________________________




                                        5